is^i-i-a>
Mr. Kevin Terrell              Tatum                                April 27,            2015
TDCJ #1409740
Darrington Unit
Rosharon,        Tx.     77583



                                                                              RECEIVED IN
TEXAS     COURT    OF    CRIMINAL APPEALS                           COURT OF CRIMINAL APPEALS
Attn:     Court    Clerk
P.O.      Box
Capitol Station
                 12308
                                                                                  APR 29 2015
Austin,     Tx.    78711

                                                                              Ab8iAcosta.clefk
Re:      Cause No.       73,771-07; NON-RECEIPT OF TWO (2) PAGE OPINION,



Dear Court Clerk:                                                             j
I am the Applicant in the above styled and numbered cause.
The Assistant Attorney General, Hon. JON MEADOR, forwarded me
a document consisting   of  a two (2) page Opinion from the
Court, but only forwarded me the second     (2nd) page.   Said
document consist of the Court's non-published Opinion to 'now'
dismiss         the Writ No. 73,771-05                      as     non-Compliant,                       thereby
moving, on its own Motion, to withdraw its initial                                           'denial'           on
the Merits.


This Court has not forwarded the two (2) page Opinion from the
Court   to me, the Applicant.   It was the    Respondent,  the
Asst. Attorney            General,         JON       MEADOR,        who         forwarded               me     the
Opinion, but the first page was missing.

I   am   currently         litigating               my     case     in     Federal            Court,           and
respectfully request a copy of the two (2) page Opinion.    It
is my strong dissent and assertion that this Court erred and
abused its discretion by improperly denying the Writ under the
false      premises        of       'non-compliance*              due    to       a    lack        of        11.07
Forms      ... when            the Applicant               specifically                and         pointedly
forwarded        the     required        11.07       Forms       when     he;         filed    the           Writ,
styled as Cause No.                 1042008-B.
                                                                              I
Please forward           me     c    copy "-of       the    two (2) page Opinion, issued
April      15,         2015,        by   the    Court,       at     the         Court's             earliest
convenience.             Your       help       in    this     matter          would           be        greatly
appreciated.

Sincerely,


(4^- 5UM^ ^oLoAu/-^
Kevin Terrell Tatum